Citation Nr: 0334064	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  94-38 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for lumbar disorder.  

2.  Entitlement to a rating in excess of 20 percent for 
rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel






REMAND

On January 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Schedule the veteran for an 
examination by an appropriately qualified 
VA physician (or physicians) to clarify 
medical issues not addressed in prior 
examinations.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination.  

For the benefit of the examiner(s), the 
Board would point out that both the 
service connection grant that has been in 
effect since 1979 and the 20 percent 
rating in effect since 1983 are now 
protected by law.  The record 
demonstrates that a number of VA 
physicians have questioned whether the 
veteran actually has rheumatoid arthritis 
and whether she ever had it in the past.  
Alternative diagnoses such as Reiter's 
disease and fibromyalgia have been 
offered.  For the purpose of this 
examination, however, the examiners 
should assume that the various multiple 
joint symptoms documented on examination 
are due to the service-connected 
disability that is characterized for 
rating purposes as rheumatoid arthritis.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
physician should respond to the questions 
below and provide a full statement of the 
basis for the conclusions reached.  
Regarding the issue of service connection 
for a lumbar spine disorder, the 
questions are as follows:  

(a) Is it likely, unlikely or is the 
probability in approximate equal balance 
between whether it is likely or it is not 
likely that there is a causal 
relationship between the post-service 
disc disease at L4 - S1 and the back 
injury sustained in service in 1978?  

(b) Is it likely, unlikely or is the 
probability in approximate equal balance 
between whether it is likely or it is not 
likely that the service-connected 
rheumatoid arthritis has aggravated the 
disc disease of the lumbar spine (as 
distinguished from the question of 
whether the rheumatoid arthritis directly 
caused such disability)?  For purposes of 
this question, aggravation means a 
permanent increased in disability beyond 
the natural progress, if any, of the 
underlying disorder.  If so, any 
additional increment of disability should 
be described in terms of actual clinical 
findings recorded.  

(c)  Regardless of whether rheumatoid 
arthritis caused or aggravated the lumbar 
spine disc disease, is it likely, 
unlikely or is the probability in 
approximate equal balance between whether 
it is likely or it is not likely that 
rheumatoid arthritis is responsible for 
any identifiable symptomatology involving 
the lumbar spine?  

With respect to the issue of entitlement 
to an increased rating for rheumatoid 
arthritis, the questions are as follows:  

(a)  Identify all joints affected by the 
service-connected rheumatoid arthritis.  
[The cervical spine need not be included 
in the answers to this and the following 
questions since that joint is separately 
service-connected and is not at issue.]  

(b)  For each such joint, what is the 
extent of limitation of motion in all 
directions?  State all findings in terms 
of the actual number of degrees?  

(c)  For each such joint, indicate 
whether there is weakened movement, 
excess fatigability, and incoordination, 
and if so, to what extent?  

(d)  For each such joint, to what extent 
does examination show the following:  (1) 
complaints of pain which is visibly 
manifest on movement, (2) the presence or 
absence and degree of muscle atrophy 
attributable to the service-connected 
disability, (3) the presence or absence 
of changes suggesting disuse due to the 
service-connected disability, and (4) the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain?  

(e)  For each such joint, to what extent 
does pain limit functional ability during 
flareups or after repeated motion over a 
period of time?  This determination 
should be expressed, if possible, in 
terms of additional loss of range of 
motion.  

(f)  If rheumatoid arthritis is found not 
to aggravate the disc disease of the 
lumbar spine (see above) but is 
nevertheless found to produce symptoms 
affecting the low back, the symptoms of 
rheumatoid arthritis should be identified 
and quantified separately from those of 
disc disease.  If it is not possible to 
make such a differentiation, the examiner 
should so state.  

If it is not possible to respond to any 
of the questions above without resort to 
speculation, the examiner should so 
state.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





